           Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 1 of 31
AO 106 (Rev. 04/10) Application for a Search Warrant


                                         UNITED STATES DISTRICT COURT
                                                                    for the
                                                             District of Colorado
                   In the Matter of the Search of                    )
                                                                    )      Case No.       19-SW-5173-SKC
   T-Mobile for any and all documents, data and                     )
  information, including location information, relating to          )
  the investigation of unlawful legal demands submitted             )
  to T-Mobile by Matthew Marre and any co-
                                                                    )
  conspirators from March 20, 2018 to November 08,
  2018. more fully described in Attachment A, attached
  hereto,


                                            APPLICATION FOR A SEARCH WARRANT

         I, Michael A Thrapp, a federal law enforcement officer for the government, request a search warrant and state
 under penalty of perjury that I have reason to believe that on the following person or property,

 SEE “ATTACHMENT A”, which is attached to and incorporated in this Application and Affidavit

 located in the State and District of Colorado and elsewhere, there is now concealed,

 SEE “ATTACHMENT B”, which is attached to and incorporated in this Application and Affidavit.

           The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                       evidence of a crime;
                       contraband, fruits of crime, or other items illegally possessed;
                        property designed for use, intended for use, or used in committing a crime;
                       a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:

                                Code Section                                      Offense Description
                             18 U.S.C. § 2701                       Unauthorized Access to Stored Electronic Communications

           The application is based on these facts:
                     Continued on the attached affidavit, which is incorporated by reference.
             Delayed notice of        days (give exact ending date if more than 30 days:                                   ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                                    s/Michael Thrapp
                                                                                    Applicant’s signature

                                                                    Michael A Thrapp, Task Force Officer Denver FBI
                                                                                    Printed name and title

 Sworn to before me and:                 signed in my presence.
                                         submitted, attested to, and acknowledged by reliable electronic means.

 Date: 02/08/2019
                                                                                                       Judge’s signature

 City and state: Denver, Colorado                                                        Magistrate Judge S. Kato Crews
                                                                                                       Printed name and title
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 2 of 31




                                         ATTACHMENT A

                     DESCRIPTION OF LOCATION TO BE SEARCHED


This warrant applies to T-Mobile, located at 4 Sylvan Way Parsippany, NJ 07054, for information
that is stored at premises owned, maintained, controlled, or operated by T-Mobile for any and all
documents, data and information, including location information, relating to the investigation of unlawful
legal demands submitted to T-Mobile by Matthew Marre and any co-conspirators from March 20, 2018 to
November 08, 2018.
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 3 of 31




                                       ATTACHMENT B


              DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED


All evidence and instrumentalities of violations of 18 U.S.C. § 2701, including the following:

      1. Any and all documents, data and information, including location information, relating to the
         investigation of unlawful legal demands submitted to T-Mobile by Matthew Marre and any co-
        conspirators from March 20, 2018 to November 08, 2018. more fully described in Attachment A,
                                               attached hereto,
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 4 of 31




                   AFFIDAVIT IN SUPPORT OF SEARCH WARRANT

       I, Michael A. Thrapp, Task Force Officer with the Federal Bureau of Investigation Rocky

Mountain Safe Streets Task Force, being duly sworn, deposes and states under penalty of perjury

that the following is true to the best of my information, knowledge and belief:


                      INTRODUCTION AND AGENT BACKGROUND

1. Your Affiant is a sworn police officer with the Aurora Police Department and has been

   employed as a Detective by the Aurora Police Department (APD) for 35 years with various

   assignments to include 8 years with the Intelligence Unit with duties of working undercover

   operations on criminal activity involving gambling, illegal narcotics, and various organized

   crime investigations. Your Affiant further spent 8 years with the Gang Intervention Unit with

   various duties to include investigations of Criminal Street gangs involved in illegal narcotics,

   weapons violations, and the violent crimes of assault, robbery and homicide. Your affiant has

   been assigned as a Task Force Officer (TFO) to the Federal Bureau of Investigation (FBI)

   Rocky Mountain Safe Streets Task Force (RMSSTF) for over 8 years which investigates

   violent crimes in the Denver Metropolitan area to include business robberies and other violent

   crimes.

2. Your affiant has obtained the facts set forth in this affidavit through personal participation in

   the investigation described below; from oral and written reports of other law enforcement

   officers participating in this and related investigations; from interviews of sources of

   information; and from records, documents and other evidence obtained during this



                                                                                                  1
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 5 of 31




   investigation. This affidavit is intended to show merely that there is sufficient probable cause

   for the requested complaint and does not set forth all of my knowledge about this matter.

3. This affidavit is submitted in support of an application for a warrant to search any and all

   documents, data and information, including location information, relating to the investigation

   of unlawful legal demands submitted to T-Mobile by Matthew Marre and any co-conspirators

   from March 20, 2018 to November 08, 2018, which is more fully described in Attachment A,

   for the evidence, fruits, and instrumentalities of violations of 18 U.S.C. § 2701.

4. Your affiant believes Matthew Marre contacted the law enforcement assistance divisions of

   Verizon, Sprint and T-Mobile, and fraudulently claimed to be a law enforcement officer in

   the State of Colorado. Marre claimed he was investigating an emergency that potentially

   involved death or serious injury for the purpose of obtaining legally protected information

   without a court of record legal process.

5. Based on your affiant’s training and experience and the facts set forth in this affidavit, your

   affiant submits that there is probable cause to believe that the information held at T-Mobile as

   described in this affidavit and further in attachment A contains such things listed in Attachment

   B which contain evidence of violations of 18 U.S.C. 2701.



                                      INVESTIGATION

6. On November 26, 2018 your affiant was on duty at the FBI Rocky Mountain Safe Streets

   Task Force (RMSSTF) as a Task Force Officer (TFO). Your affiant knows through his

   experience in law enforcement that there are four national cell phone carriers that provide

   service to cell phone customers throughout United States to include Colorado.
                                                                                                  2
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 6 of 31




7. Each of the four carriers -- Sprint Corporation, Verizon Wireless, T-Mobile USA, and ATT

   Wireless -- have 24 hour Law Enforcement assistance operators that are available to assist in

   emergencies across the United States to aid any law enforcement agency that is involved in

   an emergency that potentially involves death or serious bodily injury. This assistance

   typically involves assisting law enforcement in locating cell phones that may be in the

   possession of wanted fugitives, suicidal persons, or in assisting with ongoing felony

   investigations, and active crime scenes where further acts of violence could occur.

8. Information is provided by these cell phone companies with legal court process compelling

   the companies to assist law enforcement; or, in an emergency, without legal process if the

   situation potentially involves death or serious bodily injury that could occur without

   immediate action.

9. Your affiant received a report of a suspected wire fraud with the victim being Verizon

   Wireless Incorporated where the Law Enforcement Help Center was being exploited.

10. Your affiant contacted Verizon and was advised the following: Since June of 2018 until

   November 2018, five emergency requests for cell phone data were made on the Verizon Law

   Enforcement Help Center by a male who identified himself as a Matthew Marre, claiming to

   be an investigator for the “Colorado Department of Public Safety” and the “Colorado Task

   Force.” Marre used the cell phone number 970-408-0773.

11. During all five calls Marre was believed to be acting in the capacity of a law enforcement

   officer requesting immediate release of cell phone information from Verizon Wireless under

   federal laws 18 U.S.C. 2702 (b) and or 18 U.S.C. 2702 (c) (4). Each time Marre claimed an


                                                                                                 3
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 7 of 31




   emergency that potentially involved the danger of death or serious physical harm. Verizon

   released the requested cell phone records to include GPS location to Matthew Marre.

12. On the fifth call in November of 2018, Verizon employees became suspicious that Marre

   may not be a law enforcement officer. When Verizon employees called Marre back to verify

   if he was with a law enforcement agency, they found that the number provided by Marre did

   not belong to a legal law enforcement agency. Verizon notified the FBI that protected cell

   phone data to include GPS data was released to a private citizen claiming to be a law

   enforcement officer.

13. Your affiant researched the phone number used by Marre for these requests, which is 720-

   354-0721. Publicly available information verifies this number is used by a Matthew Marre

14. Multiple public sources, as well as law enforcement data bases show Matthew Marre is

   working as a contractor for at least three Bail Bonds companies to locate and detain persons

   who have court bonds posted throughout various courts in the state of Colorado. The

   common or “street” term for this job action is often called a “bail bondsman”, “bounty

   hunter” and “fugitive recovery agent”, all who are private citizens with no law enforcement

   power under state or federal law. Further, Marre was previously convicted of a felony and is

   thus ineligible for employment as a law enforcement officer.

15. Your affiant, believing Marre might have been in contact with the other three main national

   cell phone companies, contacted ATT, T-Mobile and Sprint Wireless law enforcement

   assistance departments to see if Matthew Marre, using phone numbers 970-408-0773 or 720-

   354-0721, requested emergency information. T-Mobile and Sprint responded that they had

   been contacted by Matthew Marre.
                                                                                                  4
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 8 of 31




Sprint


 16. In the course of the investigation, Sprint provided two requests made by Marre, dated

    11/09/2018 and 11/15/2018. For the request from Marre dated 11/09/2018 (Sprint event #1,

    attached to this affidavit as Exhibit 1) the four page document had a generic fax cover sheet

    to Sprint from Matthew Marre.

17. The second of the four pages was a copy of a cover letter from “COLORADO PUBLIC

   SAFETY”, Fugitive Recovery Division, 308 Mountain View Avenue. Suite B., Johnstown

   CO 80513, (970)-408-0773 from Investigator Matthew Marre, Matthewmarre@cotf.us

   (720)-354-0721(cell) and (970)-408-0773 (Main).

18. This second page includes an insignia of a six pointed star badge, with a facsimile of the seal

   of the State of Colorado in the middle and the words “Colorado Public Safety Fugitive

   Recovery Agent” in the badge.

19. The third of four pages is a “STORED COMMUNICATION, GPS/PING EMERGENCY

   REQUEST FORM” which is a Sprint supplied form requiring specific information prior to

   releasing data. Data requested on the form, which is outlined in this affidavit and underlined

   bold black, was completed by Mathew Marre and returned to Sprint.


LAW ENFORCEMENT AGENCY (LEA)                         “Colorado Public Safety (Task Force)”


LEA PHONE NUMBER                                     “(970) 408-0773”


LEA TITLE                                            “Investigator”


LEAE-MAIL (Official, Secure)                         “Matthewmarre@cotf.us”
                                                                                                    5
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 9 of 31




The pre filled form then states in italics “I hereby certify on behalf of the above mentioned LEA

that an emergency involving danger of death or serious physical injury to any person exists

and requires disclosure without delay of communications relating to the emergency.


Below is my description of the emergency situation, (please indicate the Sprint phone number

or other relevant information.)


The third page has additional questions and responses from Marre. These include the following:


SPRINT PHONE NUMBER or CUSTOMER NAME                                “9705391527”


EMERGENCY DESCRIPTION                 “Subject made suicidal statements to family members and

investigator”. “Subject has means to carry out threats”.


Request Sprint provide the following service(s) (mark all that apply):


Call Detail Records WITH Cell Sites (last 7 days)           An “X” was checked next to box.


GPS (Location)*                                             An “X” was checked next to box.


20. The last page of Marre’s request then has a pre filled statement as follows “All location

   information assistance will terminate if the valid legal demand or customer consent

   form is not provided to Sprint within 48 hours. The valid legal process or customer

   consent should be faxed to 816-600-3100.”


   This last page then has a signature line which is signed “Matthew Marre” and dated 11/9/18.




                                                                                                 6
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 10 of 31




21. The second request to Sprint made by Marre, (Sprint event #2, attached to this affidavit as

   Exhibit 2) is dated 11/15/2018. This second request is similar in most aspects as it again

   relates to the same target number of “9705391527” and requests call detail records with cell

   sites for the past 7 days as well as GPS location.


   This second document is signed “Matthew Marre” and dated 11/15/18.


Verizon


22. Verizon reported that they have six separate cases where a person:


       1. Represented himself to be Investigator Matthew Marre;


       2. Used the phone number 720-354-0721 to make requests; and,


       3. Indicated exigent circumstances by claiming the targets of the requests were suicidal.


23. On 06/23/2018 (Verizon event #1) a caller to the Verizon Law Enforcement Help Center

   claimed to be Marre requested a location service on cell phone number 802-323-9137. A

   Verizon employee emailed Marre the VERIZON EMERGENCY SITUATION

   DISCLOSURE form for Marre to fill out for his request.

24. The form stated “UPON receipt of this completed form, Verizon Wireless may divulge

   records or other information to government entities in certain emergencies, pursuant to 18

   U.S.C. 2702 (b) (8) or 2702 (c) (4) or an equivalent state law.


   The form continues with, “Does this request potentially involve the danger of death or

   serious physical injury to a person, necessitating the immediate release of information
                                                                                                   7
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 11 of 31




   relating to that emergency?” Marre checked the “yes” box and requested location

   information for the cell phone number of 802-323-9137.


25. Marre stated under “requesting investigative or law enforcement officer” that he was

   Matthew Marre, an investigator for the Colorado Department of Public Safety, 700 Kipling

   St, Denver Colorado 80215, with a phone number of 970-408-0773 and email address of

   Matthew.Marre@COTF.us


   The signature line has the oath statement of “I certify that the foregoing is true and

   correct and understand that Verizon Wireless may rely on this form to make an

   emergency disclosure to my law enforcement agency or government entity pursuant to

   18 U.S.C. 2702 (b)(8) or 2702 (c)(4).” This form was signed “Matthew Marre” and dated

   06/23/18.


26. Upon receipt of this form, a Verizon Wireless employee released location data to Marre for

   cell phone number 802-323-9137. On 06/23/2018 at 22:34, Marre called back to Verizon

   Law Enforcement line requesting an updated location service (GPS) for this number.

   Verizon provided the updated information to him at 00:25 a.m. on 06/24/2018.

27. On 10/14/2018 (Verizon event #2) Matthew Marre called Verizon Law Enforcement Help

   Center and requested from employee RM location services (GPS) on cell phone number 970-

   568-6632. As with the prior request, Marre checked “yes” indicating the situation potentially

   involved the danger of death or serious physical injury to a person.




                                                                                                 8
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 12 of 31




   In the pre filled lines stating “requesting investigative or law enforcement officer” and

   “Law Enforcement Agency” Marre typed name “Inv Marks, PSAP” and an email address of

   “Matthew.Marre@COTF.us”. The signature line stated “I certify that the foregoing is

   true and correct and understand that Verizon Wireless may rely on this form to make

   an emergency disclosure to my law enforcement agency or government entity pursuant

   to 18 U.S.C. 2702 (b)(8) or 2702 (c)(4).” This form was signed “Matthew Marre” and dated

   10/14/18.


28. On 10/15/2018 (Verizon event #3) Matthew Marre called the Verizon Law Enforcement

   Help Center and requested emergency request for location service on 970-673-2072 Marre

   was emailed an emergency form. However, the form was not returned. Verizon employee

   TS was advised that Marre was investigating a suicidal subject and needed location services.

   Verizon noted in its call log that information was provided to Marre.

29. On 10/20/2018 (Verizon event #4) Matthew Marre called the Verizon Law Enforcement

   Help Center and requested locator serviced (GPS) on cell phone 479-659-9352. Verizon

   emailed Marre an emergency form. However, it was not returned. Verizon employee AT

   noted in her call logs that Marre claimed the emergency was a suicidal subject. Marre was

   provided location services to the number 479-659-9352. Marre called four more times to

   obtain updates on this cell phone location. Verizon notes show that updated data was

   provided to Marre.

30. On 10/21/2018 (Verizon event #5) Matthew Marre called Verizon Law Enforcement Help

   Center and requested from Verizon employee RM location services (GPS) on cell phone

                                                                                                  9
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 13 of 31




   number 970-673-2072, claiming the person related to the phone number was a suicidal. Note

   this is the same number he requested on 10/15/2018.


    Marre was emailed a VERIZON EMERGENCY SITUATION DISCLOSURE form;

    and, as with prior requests, Marre checked “yes” indicating that the situation potentially

    involved the danger of death or serious physical injury to a person.


    The signature line stated “I certify that the foregoing is true and correct and

    understand that Verizon Wireless may rely on this form to make an emergency

    disclosure to my law enforcement agency or government entity pursuant to 18 U.S.C.

    2702 (b)(8) or 2702 (c)(4).” This form was signed “Matthew Marre” and dated 10/20/18,

    (not 10/21/2018). Verizon employees provided Matthew Marre Location (GPS) information

    for the cell phone 970-673-2072 on 10/21/2018 and again on 10/22/2018 when Matthew

    Marre called back for an update on the location (GPS) of the same cell phone.


31. On 11/18/2018 (Verizon event #6) Matthew Marre called the Verizon Law Enforcement

   Help Center and requested locator serviced (GPS) on cell phone 208-320-2731. Marre was

   emailed an emergency form, however it was not returned. Verizon employee AT noted in

   her call logs that Marre claimed the emergency was a suicidal subject.

32. Verizon employee JF became suspicious that Marre may not be a law enforcement officer.

   JF called 970-408-0773, which Marre listed as the “main” number for Marre’s agency. JF

   talked to an unknown male who stated that they were not a law enforcement agency.




                                                                                                 10
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 14 of 31




T-Mobile


33. T-Mobile, which corporate office is located at 4 Sylvan Way Parsippany, NJ 07054, indicated

   they have nine separate cases where a person did the following:


       1. Represented himself to be Investigator Matthew Marre;


       2. Used phone number 720-354-0721 each time he called; and


       3. Represented exigent circumstances claiming in all nine below listed cases the targets of
          the ping requests were suicidal and had the means to carry out the suicide.


34. Further, all T-Mobile requests were emailed to and from Matthew.Marre@cotf.us; and, all

   requests contained the same data as detailed below on the T-Mobile/Metro PCS Exigent

   Form. This form was completed by Mathew Marre and returned to T-Mobile on each of the

   nine requests. The provided information on the form is as follows:


   Name of Government Entity Colorado Public Safety-Fugitive Task Force


   Government Entity Street Address 308 Mountain View Ave Johnstown, CO 80513


   Government Entity Phone 720-354-0721


   REQUESTING OFFICER/AGENT NAME, TITLE/BADGE OR ID# Matthew Marre,

   Investigator (6003)


   OFFICER/AGENT E-MAIL - Matthew.Marre@cotf.us.




                                                                                                  11
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 15 of 31




35. All nine forms had the same oath printed that stated in part “I Understand that I may be

   held liable for civil and/or criminal penalties either as an individual, as an organization,

   or both. By signing this form, I certify the information herein is true and correct.

   Pursuant to 18 U.S.C. 2518, 2702, 3125 and any other applicable Federal or State

   statute” and later in the same oath “This request is made pursuant to 47 U.S.C. 222 (g) ,

   18 U.S.C. 2702 and 47 C.F.R. 20.18 and subject to state and federal perjury penalties.”

   All nine forms were dated and signed “Matthew Marre”.

36. Below lists the ten numbers requested, the dates of the requests, and the data requested:

   1. Requested 05/28/2018, on 720-410-0610, for Continuous Location (pings every 15 min
      for 48 hours)

   2. Requested 06/05/2018, on 720-676-5727, for Call retail records with cell sites (last 48
      hours).

   3. Requested 07/13/2018, on 720-281-6703, for Continuous Location (pings every 15 min
      for 48 hours).

   4. Requested 08/26/2018, on 303-842-8350, for Continuous Location (pings every 15 min
      for 48 hours).

   5. Requested 09/03/2018, on 720-220-1375 and 720-421-8174 for Call retail records with
      cell sites (last 48 hours) and for Continuous Location (pings every 15 min for 48 hours).
      This form had both numbers listed.

   6. Requested 09/15/2018, on 719-896-9907, for Continuous Location (pings every 15 min
      for 48 hours).

   7. Requested 09/27/2018 on 719-896-9907 and 719-339-1205, for Continuous Location
      (pings every 15 min for 48 hours)

   8. Requested 10/24/2018 on 1-312-792-6465 for Call retail records with cell sites (last 48
      hours) and for Continuous Location (pings every 15 min for 48 hours).

                                                                                                12
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 16 of 31




   9. Requested 11/07/2018 on 1-970-347-0670 for Call retail records with cell sites (last 48
      hours) and for Continuous Location (pings every 15 min for 48 hours.)

37. Your affiant knows the Colorado Department of Public Safety, which is referenced in this

   affidavit, is a Division of the state of Colorado Government that has various divisions under

   it to include law enforcement groups of Colorado State Patrol and the Colorado Bureau of

   Investigation. The state of Colorado website describes the Colorado Department of Public

   Safety as follows: “Throughout the state of Colorado, basic public safety services are

   delivered through local units of government. County sheriffs enforce state laws in

   Colorado’s counties, and local police departments enforce state and local laws within

   cities. The Colorado Department of Public Safety provides help to sheriffs, police and fire

   departments, and emergency managers whenever local officials request assistance”.

38. Your affiant is familiar with Colorado law regarding law enforcement officers. Matthew

   Marre is currently unable to apply for and be hired as a law enforcement officer because he

   has a prior felony conviction.

39. On January 17, 2019 your affiant requested an 18 U.S.C. 2703 (d) court order for the cell

   phone number of 720-354-0721 which is assigned and maintained by T-Mobile US Inc. This

   order was reviewed and signed by United States Magistrate Judge Mix and forwarded via the

   United States Attorney’s Office to your affiant, who served the order on T-Mobile US Inc.

   The order requested toll records of numbers called to and from the target number 720-354-

   0721 from January 01, 2018 through December 31, 2018.

40. On January 18, 2019 your affiant requested a warrant to search account activity, content, and

   records from T-Mobile regarding emergency law enforcement requests made by Matthew

                                                                                                 13
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 17 of 31




   Marre using phone numbers 970-408-0773 and 720-354-0721 and the responses to such

   requests for the following phone numbers: (1) 720-410-0610; (2) 720-676-5727 ; (3) 720-

   281-6703; (4) 720-220-1375; (5) 720-421-8174, (6) 719-896-9907; (7) 719-339-1205; (8)

   303-842-8350, (9) 312-792-6465, and (10) 970-347-0670 . This search warrant signed by

   United States Magistrate Judge Mix on January 18, 2019 (sw-05058 KLM).

41. On January 18, 2019 your affiant received the results of the above described 2703 (d) court

   order from T-Mobile US Inc. which showed on March 21, 22, and 23, 2018, the phone

   number of 720-354-0721 that was used by Matthew Marre called the T-Mobile Law

   Enforcement line phone number 973-292-8911 twice on March 21, 2018, at 10:53 pm and

   11:27 pm; once on March 22, 2018, at 02:35 am; and, once on March 23, 2018 time at 04:26

   am.

42. Your affiant requested from T-Mobile US Inc. the reason for the Marre phone calls on March

   21, 22, and 23, 2018. T-Mobile representatives stated the information requested was

   protected customer information and advised that they needed a court order to produce the

   information.

43. Your affiant reviewed law enforcement records and found that on March 23, 2018 Matthew

   Marre contacted the Arapahoe County Sheriff’s Department Dispatch Center in Arapahoe

   County Colorado. Marre stated he and his coworker (later identified as Cody Daig) were

   bondsman and believed that a person they were looking to detain on bond violations was

   burglarizing a residence in Arapahoe County Colorado.




                                                                                                  14
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 18 of 31




44. Uniformed Arapahoe County Sheriff Deputy Mackay responded to Marre’s location of

   7550 South Blackhawk Street in Arapahoe County and contacted Matthew Marre and Cody

   Daig at an apartment complex.

45. Daig advised Deputy Mackay that he and Marre had a “ping” on their wanted person’s cell

   phone that showed the suspect in the east of the complex.

46. As Sheriff Deputies were looking for Roberts, Marre and Daig located and handcuffed

   Roberts in a field and re-contacted Sheriff Deputies.

47. During the interview of Marre by Arapahoe Sheriff Deputies, Marre advised he owns

   “Colorado PSC LLC”, and was contracted by “Detail Bail Bonds to recover Christian

   Roberts” after he [Roberts], failed to show up in court on charges for which he was on bond.

48. Marre advised Sheriff Deputies that he and Daig initially found Roberts, but lost him

   [Roberts] in a foot chase. Marre further said they (Marre and Daig) went back to their truck

   to “refresh the suspect’s GPS location on our laptop.”

49. Marre then advised deputies “the new GPS Ping put the suspect on the southeast side of the

   complex” where Marre and Cody Daig located Roberts hiding by bushes.

50. Cody Daig was interviewed by Arapahoe County Sheriff’s deputies who advised that he

   works for “Colorado PSE” as a “bail enforcement” person. Daig said that on March 23,

   2018, he and Marre were looking for Christian Roberts. Daid explained that he and Marre

   observed Roberts momentarily, and then lost sight of him.

51. Marre and Daig returned to their truck, and per Daig, an “updated location ping came in.”

   Daig continued and stated that “tracking that ping took us to the middle of the field” where

   Marre and Daig located Roberts.
                                                                                                  15
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 19 of 31




52. Your affiant believes based on this March 23, 2018 detention of Christian Roberts, both Daig

   and Marre were working in a conspiracy to track Roberts by unlawfully monitoring a cell

   phone GPS location by having a cell phone provider “pinging” the phone to show the

   phone’s location. Your affiant knows that the “pinging” of a cell phone can only be done by

   law enforcement in cooperation with a cell phone carrier that provides service to the specific

   cell phone.

53. Based on the investigation described in this affidavit, your affiant believes the actions and

   statements of Marre and Daig on March 23, 2018, show that the phone calls from Marre’s

   cell phone on March 21, 22, and 23, 2018, to the T-Mobile Law Enforcement line are

   consistent with unlawful acts to obtain information from T-Mobile.

54. Your affiant’s prior search warrant for T-Mobile records requested specific information on

   10 individual cell phones known to your affiant as being unlawfully compromised by Marre.

55. Your affiant does not know the cell phone number used by Marre’s co-conspirator Cody

   Daig or other unknown conspirators who were working with Marre to unlawfully obtain

   stored electronic communications.

56. Your affiant believes based on the March 23, 2018 events, Cody Daig was aware of and was

   in contact with a cell phone company to have them unlawfully “pinging” the phone in the

   possession of Christian Roberts on March 23, 2018. Further, your affiant believes that Marre

   and Daig were unlawfully “pinging” a T-Mobile phone. Thus your affiant submits there is

   probable cause for a search warrant for T-Mobile US Inc. for any and all documents, data and

   information, including location information, relating to the investigation of unlawful legal


                                                                                                    16
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 20 of 31




     demands submitted to T-Mobile by Matthew Marre and any co-conspirators from March 20,

     2018 to November 08, 2018.

57. Your affiant knows T-Mobile Corporate Offices are located at located at 4 Sylvan Way

     Parsippany, NJ 07054 where they accept legal process for information that is stored at

     premises owned, maintained, controlled, or operated by T-Mobile.

58. If approved by the court, obtaining the above information will confirm Matthew Marre and

     Cody Daig conspired to unlawfully obtain protected information from T-Mobile for the

     purposes of location persons wanted for bond violations. Once the person is detained by

     Marre for those bond violations, it is your affiant’s training and experience Marre gets paid a

     recovery fee by the bond company.

59. This court order will further assist in identifying the cell phone number of Cody Daig,

     allowing your affiant to identify other unlawful demands made by Daig, to T-Mobile and the

     other three cell phone companies in an ongoing criminal conspiracy.




//

//

//




                                                                                                  17
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 21 of 31




                                        CONCLUSION


60. Based on the information provided herein, your affiant believes and respectfully submits that

   there is probable cause to believe that evidence of the crime of Unauthorized Access to Stored

   Electronic Communications is held in Attachment A.

61. Based on the above stated facts and observations, your affiant believes evidence, fruits, and

   instrumentalities of wire fraud, which is more fully described in Attachment A. Therefore,

   your affiant seeks permission to search the location for the items listed in Attachment B.



                                                     _s/MICHAEL THRAPP
                                                     TASK FORCE OFFICER
                                                     FBI (Denver) Safe Streets Task Force


Sworn to before me this 8th day of February, 2019.


                                                     ____________________________
                                                     United States Magistrate Judge


Application for search warrant was reviewed and is submitted by Greg Holloway,
Assistant United States Attorney.




                                                                                                18
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 22 of 31




                                      In the Matter of the Search of

 T-Mobile for any and all documents, data and information, including location information, relating to the
    investigation of unlawful legal demands submitted to T-Mobile by Matthew Marre and any co-
                        conspirators from March 20, 2018 to November 08, 2018



                                        AFFIDAVIT Exhibit 1
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 23 of 31
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 24 of 31
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 25 of 31
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 26 of 31
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 27 of 31




                                      In the Matter of the Search of

 T-Mobile for any and all documents, data and information, including location information, relating to the
    investigation of unlawful legal demands submitted to T-Mobile by Matthew Marre and any co-
                        conspirators from March 20, 2018 to November 08, 2018



                                        AFFIDAVIT Exhibit 2
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 28 of 31
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 29 of 31
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 30 of 31
Case 1:19-sw-05173-SKC Document 1 Filed 02/08/19 USDC Colorado Page 31 of 31
